McCulloch, C. J. (dissenting). Instructions Nos. 8, 9 and 10 are in the language of the statute defining manslaughter, and the error in No. 10 in declaring that the facts related constitute voluntary manslaughter was obviously clerical. It whs a mere “slip of the tongue,” and the meaning of the court was obvious to any one who took notice of the language used. If appellant’s counsel took notice of the error, they ought to have called the attention of the court to it by-a specific objection. If they did not notice it, then it is not conceiveable that the jury took sufficient notice of it to be misled by the incorrect statement. In other words, this is an instance, I think, where it is peculiarly essential that a specific objection should have been interposed to the incorrect language in an instruction. The trial judge repeated the precise language of the statute and manifestly intended to write the word involuntary, instead of voluntary. Perhaps the error was made by the stenographer who transcribed the instruction. At any rate it is presumable that the trial judge would have corrected the error if his attention had been called to it, for it may be assumed that he did not intend to give two definitions of voluntary manslaughter. The objection to this instruction was formal and general, the same as made to the other twenty-six instructions of the court covering all of the grades of homicide. The error is therefore harmless and should be disregarded. Mr. Justice Smith joins in this dissent.